                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHYSICIANS HEALTHSOURCE, INC.,                  :           CIVIL ACTION
individually and as the representative of a     :
class of similarly-situated persons,            ::
                                                :
                    v.                          :
                                                :
CEPHALON, INC., et al.,                         :
                               Defendants,      :
                                                :
                    and                         :
                                                :
SCIMEDICA GROUP, LLC, et al.,                   :
       Defendants/Third Party Plaintiffs,       :
                                                :
                    v.                          :
                                                :
BLITZ RESEARCH, INC.                            :
               Third Party Defendant            :           NO. 12-3753

                                              ORDER

       AND NOW, this 29th day of October 2018, upon consideration of “Defendants Cephalon,

Inc., Cephalon Clinical Partners, L.P., and Cephalon Development Corporation’s Motion for

Summary Judgment” (Docket No. 128), and “Defendant, SciMedica Group, LLC and SciMedica

Group Marketing Research and Consulting, LLC’s Motion for Summary Judgment” (Docket No.

129), and all documents filed in connection with both Motions, and for the reasons stated in the

accompanying Memorandum, IT IS HEREBY ORDERED that the Motions are GRANTED. IT

IS FURTHER ORDERED that JUDGMENT IS ENTERED on favor of Defendants Cephalon,

Inc., Cephalon Clinical Partners, L.P., Cephalon Development Corporation, SciMedica Group,

LLC and SciMedica Group Marketing Research and Consulting, LLC and against Plaintiff.

                                                     BY THE COURT:

                                                     /s/ John R. Padova
                                                     ____________________________
                                                     John R. Padova, J.
